 Case 3:20-cv-00079-N Document 1 Filed 01/13/20                  Page 1 of 4 PageID 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

MARIE CHESTER,                                 §
                                               §
       Plaintiff,                              §
                                               §
vs.                                            §
                                               §   CIVIL ACTION NO. 3:20-cv-00079
SAFECO INSURANCE COMPANY                       §
OF INDIANA,                                    §
                                               §
       Defendant.                              §

                                NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1446(a) and Local Rule CV-81(a), Defendant Safeco

Insurance Company of Indiana (“Safeco” or “Defendant”) files this Notice of Removal,

hereby removing this action from County Court at Law No. 1 of Dallas County, Texas to

the United States District Court for the Northern District of Texas, Dallas Division.

Removal is based on diversity jurisdiction because there is complete diversity between

Plaintiff Marie Chester (“Plaintiff”) and Safeco, and the amount in controversy exceeds

$75,000 exclusive of interest and costs. In support of its Notice of Removal, Safeco

respectfully shows the Court as follows:

                                          I.
                                    INTRODUCTION

       This dispute arises out of a claim for water damage to property located at 7419

Paldao Drive, Dallas, Texas. Plaintiff alleges that Safeco breached a policy of insurance

and violated certain provisions of the Texas Insurance Code by, among other things,

failing to fully pay Plaintiff’s claim for damages resulting from a water leak.

       On December 10, 2019, Plaintiff filed her Original Petition in the County Court at

Law No. 1 of Dallas County, Texas, naming Safeco as the sole defendant. Safeco was


______________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 1
 Case 3:20-cv-00079-N Document 1 Filed 01/13/20                  Page 2 of 4 PageID 2



served with a citation and a copy of Plaintiff’s Original Petition on December 17, 2019

through its registered agent for service of process. Accordingly, this Notice of Removal is

being filed within thirty (30) days of service of Plaintiff’s Original Petition on Safeco and

is thus timely filed under 28 U.S.C. § 1446(b). As explained below, removal is proper

because there is complete diversity of citizenship between the parties, and the amount in

controversy exceeds $75,000.00.

                                         II.
                                 BASIS FOR REMOVAL

A.        THERE IS COMPLETE DIVERSITY OF CITIZENSHIP.

          Removal is proper because there is complete diversity between the parties. See 28

U.S.C. § 1332(a). Plaintiff has alleged in her Original Petition that she is an individual

residing in Dallas County, Texas. See Plaintiff’s Original Petition at ¶ 2. Thus, for

diversity purposes, Plaintiff is a citizen of Texas. Safeco is a corporation organized under

the laws of the State of Indiana with its principal place of business in Boston,

Massachusetts. For diversity purposes, Safeco is a citizen of Indiana and Massachusetts.

Accordingly, there exists complete diversity of citizenship between the Plaintiff and

Safeco.

B.        THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.

          Generally, the amount in controversy for purposes of establishing federal

jurisdiction should be determined by the plaintiff’s complaint. De Aguilar v. Boeing Co.,

47 F.3d 1404, 1411-12 (5th Cir. 1995). Here, it is apparent from the face of Plaintiff’s

Original Petition that Plaintiff’s claims exceed $75,000.00 because Plaintiff has

specifically pled that she “seeks monetary relief over $100,000 but not more than

$200,000.” See Plaintiff’s Original Petition at ¶ 9. Thus, the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

______________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 2
 Case 3:20-cv-00079-N Document 1 Filed 01/13/20                   Page 3 of 4 PageID 3



                                   III.
                COMPLIANCE WITH PROCEDURAL REQUIREMENTS

        As required by Local Rule 81.1(a), filed concurrently with this Notice of Removal

is a completed civil cover sheet, supplemental civil case cover sheet, and a signed

Certificate of Interested Persons that complies with Local Rules 3.1(c), 7.4, and 81.2.

Additionally, the following exhibits are attached:

            •    Exhibit A: Index of all documents filed in the state court action;

            •    Exhibit B: Transaction Sheet in the state court action and;

            •    Exhibits C-1 through C-5 A copy of each pleading filed in the state court
                 action.

        Pursuant to Section 28 U.S.C. §1446(d), Safeco will give written notice of the

filing of this Notice of Removal to all adverse parties promptly after the filing of same

and will file a true and correct copy of this Notice of Removal with the Court Clerk of the

County Court at Law No. 1 of Dallas County, Texas, promptly after the filing of same.

                                         IV.
                                  REQUEST FOR RELIEF

        Based on the foregoing, Defendant Safeco Insurance Company of Indiana

respectfully requests that the above-styled action now pending in the County Court at

Law No. 1 of Dallas County, Texas be removed to the United States District Court for the

Northern District of Texas, Dallas Division. Safeco further requests all such other and

further relief to which it is justly entitled.




                                                 Respectfully submitted,


                                                 /s/ Mark D. Tillman
                                                 MARK D. TILLMAN

______________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 3
 Case 3:20-cv-00079-N Document 1 Filed 01/13/20             Page 4 of 4 PageID 4



                                           State Bar No. 00794742
                                           MICHAEL DIKSA
                                           State Bar No. 24012531

                                           TILLMAN BATCHELOR LLP
                                           5605 N. MacArthur Blvd., Suite 560
                                           Irving, Texas 75038
                                           Telephone: (214) 492-5720
                                           Facsimile: (214) 492-5721
                                           mark.tillman@tb-llp.com
                                           mike.diksa@tb-llp.com

                                           ATTORNEYS FOR DEFENDANT
                                           SAFECO INSURANCE COMPANY OF
                                           INDIANA


                           CERTIFICATE OF SERVICE

       In accordance with the FEDERAL RULES OF CIVIL PROCEDURE, on January 13,
2020, a true and correct copy of the above and foregoing instrument was served via
facsimile or electronic service upon:

ATTORNEYS FOR PLAINTIFF
Evan Lane (Van) Shaw
David J. Welch
Jeremy B. (Beau) Powell
LAW OFFICE OF VAN SHAW
2723 Fairmount
Dallas, Texas 75201
Facsimile: 214.754.7115
van@shawlaw.net
david@shawlaw.net
beau@shawlaw.net



                                           /s/ Mark D. Tillman
                                           MARK D. TILLMAN




______________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 4
